DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 APRIL 2022 has been entered.
Status of Claims
Current pending claims are Claims 1-20.  Claims 1-15 are withdrawn from consideration as a non-elected invention.  Current pending claims are Claims 16-20 and are considered on the merits below. 
Response to Amendment
In response to the Applicant's amendments, the grounds of rejection for claims 16-20 are modified compared to the previous action due to the amendment, however rely on the same prior art.
Response to Arguments
In the REMARKS, Applicant has amended Claim 16 to include limitation of Claim 17, regarding the limitation of ‘the controlling’ step.  Claim 17 has been amended as well.  The new limitations in Claim 16 have been cited by paragraph numbers in GONG which teaches these limitations. 
In the REMARKS filed on 15 APRIL 2022, Applicant asserts that the “excess amounts of the sample fluid (56) and the isolation medium (54) are absorbed by the absorbent (5) in the reservoir (45) and that no interface is formed between an excess of the sample fluid (56) and a part of the isolation medium (54) in the reservoir (45).”  
The Examiner respectfully disagrees. In GONG, [0062], the reference discloses that the sample fluid and the isolation medium are immiscible. Inherently, immiscible fluids have an interface formed between them whether it be in a channel, reservoir or absorbent medium.
In addition, the Applicant asserts that the GONG reference does not require controlling the amounts of sample fluid, reagent and the isolation medium. The Examiner respectfully disagrees. In GONG, [0085], the reference discloses that the overall device includes at least one flow controlling element. Flow controlling elements include various valves, gates and restrictions that may be provided at virtually any part of the apparatus, including channels as well as points of communication, for example, according to a user's desire or need for regulating/controlling fluid flow. The flow controlling elements are able to control the amount of fluid flowing in the device as well as the rate of flow in the device. The GONG reference does in fact teach "controlling amounts of the sample, reagent and sealing liquid to the analysis device such that an excess of the sample and reagent and a part of the sealing liquid are discharged from the flow path and stored in a waste liquid storage section of the analysis device and that an interface is formed between the part of the sealing liquid and the excess of the sample and reagent in the waste liquid storage section of the analysis device at a distance not less than a fluorescence-obtainable distance from a bottom of the analysis device".
The recitation of the various flow controlling elements and according to a user's desire or need for regulating/controlling fluid flow reads of “such that an excess of the sample and reagent and a part of the sealing liquid are discharged from the flow path and stored…”
Applicant also asserts that the GONG reference does not teach or suggest the “processes in which the amount of the sealing liquid to the analysis device is controlled such that the interface is formed in the waste liquid storage section of the analysis device and outside the range of a focal depth of the objective lens.”  The Examiner respectfully disagrees.  In GONG, [0048, 0057, 0062, 0074] there is the introduction/flowing of sealing medium/liquid can selectively seal at least one assay station and in [0144], some of the chip is illuminated with light source  by light source into each assay station.  The control of the introduction/flowing of sealing medium/liquid in each assay station and the illumination of each single assay station indicates that the interface formed between each fluid can be outside the range of a focal depth of the objective lens since each assay station can be individually illuminated.  
It has been acknowledged by the Examiner that the non-elected invention, directed towards Claims 1-15 have been amended in a similar way and reflects similar changes to the claim language.  Claims 1-15 remain withdrawn from consideration.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the container" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GONG, US Publication No. 2003/0138941 A1, submitted on the Information Disclosure Statement on 29 OCTOBER 2018; US Patent Documents Cite No AA.
Applicant’s invention is drawn towards a method, an analytical method. 
Regarding Claim 16, the reference GONG reference discloses an analytical method, [0017], comprising: supplying a sample and a reagent, Figure 1, [0074, 0124], inlet for sample and buffer, for a biochemical reaction to an analysis device from a liquid section of the analysis device, Figure 1 and 3, left side of chip apparatus 100,  such that the sample and reagent enter a flow path of the analysis device from an inlet of the analysis device, Figure 1 and 3, channels 20 and 22, and fill a plurality of receiving section in the analysis device through the flow path, [0017], step (a), Figure 1 and 3, stations 26; supplying a sealing liquid to the analysis device from the liquid introduction section of the analysis device , [0017, 0074], step (b), such that the sealing liquid enters the flow path of the analysis device from the inlet of the analysis device and  seals  the inlet, an outlet of the analysis device, and the sample and reagent receiving sections, Claim 36; applying an excitation light to the plurality of receiving section of the analysis device, [0017, 0057, 0144], through an objective lens, [0145, 0148]; observing fluorescence emitted from the sample generated by the excitation light, Figure 8, [0017, 0072, 0076, 0109]; conducting an analysis based on the fluorescence emitted from the sample, [0076]; wherein the supplying of the sample and reagent and the supplying of the sealing liquid includes controlling amounts of the sample, reagent and sealing liquid to the analysis device such that an excess of the sample and reagent and a part of the sealing liquid are discharged from the flow path and stored in a waste liquid storage section of the analysis device and that an interface is formed between the part of the sealing liquid and the excess of the sample and reagent in the waste liquid storage section of the analysis device at a distance not less than a fluorescence-obtainable distance from a bottom of the analysis device, Figure 5A-E, [0130-0134], and the controlling includes controlling the amount of the sealing liquid to the analysis device, [0085], apparatus includes a flow controlling element…at any part of the apparatus  according to user’s desire or need for regulating/controlling fluid flow, such that the interface is formed in the waste liquid storage section of the analysis device and outside a range of a focal depth of the objective lens, [0048, 0057, 0062, 0074], introduction/flowing of sealing medium/liquid can selectively seal at least one assay station, [0144], some of the chip is illuminated with light source  by light source into each assay station.
Additional Disclosures Included by the combination (Examiner’s Note: Claims 18-20 do not further define the method or include language to further limit the claimed method as recited in Claim 16 and are directed towards structural limitations of the fluorescence-obtainable distance, and a user chosen specific gravity of the reagent and sealing liquid) are: Claim 17: wherein the analytical method of claim 16, wherein the applying of the excitation light is conducted through the objective lens, [0145], such that a focal position of the objective lens is set at bottoms off the receiving sections in the analysis device, respectively, Figure 8, [0144], some of the chip is illuminated with light source  by light source into each assay station.; Claim 18: wherein the analytical method of claim 16, wherein the fluorescence-obtainable distance is 2 mm, [0144, 0145].; Claim 19: wherein the analytical method of claim 16, wherein the controlling includes controlling the amount of the sealing liquid such that a shortest distance between the interface and a container is at least 2 mm, [0048, 0057, 0074].; and Claim 20: wherein the analytical method of claim 16, wherein the sealing liquid has a specific gravity larger than a specific gravity of the reagent, [0074], sealing liquid is mineral oil and [0074] reagent depends on reaction to be run.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797